DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	The effective filing date of the claimed invention is deemed to be 4/22/2016, the filing date of the provisional application 62/326,597.  The instantly claimed invention finds support for all of the limitations in the ‘597 application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted before the mailing date of the instant office action are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Helliwell et al. (US 2015/0112248; hereafter Helliwell).  The publication date is 4/23/2015 and the earliest effectively filed date is 10/21/2013.
 NOTE: the 102(a)(1) rejection would still apply if the applicant successfully obviates the 102(a)(2).

In regard to claim 1, Helliwell discloses a method for administering intra-articular injections (see at least par. [0022]) via a syringe (310) which includes a first barrel (312) having a first barrel lumen (317), a second barrel (314) having a second barrel lumen (319), a common hub (316), a needle (348) coupled to the common hub, a slider (328, 338) moveable between first (see par. [0028], [0073]-[0074]) and second positions (see position in Figure 7; see par. [0028], [0073]-[0074]) which fluidly communicatively couples the common hub (316) with the first (317) and the second barrel lumens (319), and at least one test indicator (356) disposed in a test indicator housing (380) coupled to the first barrel (312), the method comprising: in response to a lateral translation of a slider to the first position, opening a first fluidly communicative path (336) between an orifice (346) and an interior of the first barrel and closing a second fluidly communicative path (334) between the orifice (346) and an interior of the second barrel (see par. [0073]-[0080]); receiving bodily fluid into the first barrel lumen via the needle when the slider is in the first position (see par. [0073]-[0080]); exposing the test indicator to the bodily fluid; producing a defined visual indication by the test indicator (see par. [0073]-[0080]); in response to a lateral translation of a slider to the second 
In regard to claim 2, Helliwell further comprising: providing the fluid which is loaded in the second barrel (see par. [0022], [0074]).
In regard to claim 4, Helliwell further comprising: providing the test indicator (356) which is disposed in the first barrel (380 is an extension of the first barrel; see Figure 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Helliwell in view of Anderson et al. (US 20140261082; hereafter Anderson).
Helliwell discloses all of the limitations recited in the independent claim but fails to expressly disclose further preventing flow of bodily fluid out of the first barrel lumen via a one-way valve disposed in the test indicator housing as is recited in claim 3.
Anderson discloses an analogous syringe/valve assembly in which a one-way valve (74) is positioned adjacent the front end of a syringe body (34).  The valve prevents fluid from re-entering the rest of the syringe/valve assembly once the fluid is removed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Helliwell with the one-way valve of Anderson in order to prevent withdrawn fluid from re-entering the system.  The test indicator housing (380) is the logical place for placement of the valve since it defines the distal end of the syringe barrel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783